Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

AtanEx Parte Part of the
Supreme Court of the State of New
York, County of Queens, held in and
for the Courthouse located at 88-11
Sutphin Boulevard, Jamaica, NY, on
the _dayof , 2016.

PRESENT: HONORABLE
JS.C.

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

BENJAMIN PLAZA, JR.,
Index No. 4417/2011
Plaintiffs,
- against - ORDER TO SHOW CAUSE
MICHAEL HEILBRON,

Defendants.

 

x
Upon the annexed Affirmation of Taso Pardalis, dated August 29, 2016, the affidavit of
MICHAEL HEILBRON (the "Plaintiff") sworn to on August 29, 2016, upon the Exhibits annexed
hereto, and upon all pleadings and proceedings heretofore had herein, let BENJAMIN PLAZA, JR.
(the "Plaintiff"), or his attorney, show cause at part =, Room __at the Supreme Court of
the State of New York, County of Queens, at 88-11 Sutphin Boulevard, on the ___ day of
, 2016, at in the a.m./p.m, or as soon thereafter as counsel can be
heard, why an Order should not be entered herein pursuant to CPLR §§ 317, 5015(a), and 6301, and
pursuant to the Court's inherent authority to do so in the interests of justice, granting the following :
A. A stay in the execution of judgment;

B. Vacating the default judgment against the Defendant pursuant to CPLR § 5015(a);
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

C. A mandatory injunction pursuant to CPLR § 6301, compelling Plaintiff to cease

garnishing the Defendant's current wages;

D. Setting the matter on the calendar for a resolution of the case; and

E. Such other and further relief as may be just, proper and equitable.

NO PRIOR APPLICATION FOR THE RELIEF REQUESTED HEREIN HAS BEEN
MADE BY THE DEFENDANT.

It is ORDERED that all proceedings on the part of Plaintiff, Plaintiffs counsel, the Sheriff
or Marshal of any county of the State of New York or their agents, and employees, to collect or
enforce the judgment, be and hereby are stayed pending a hearing and determination of this Motion.

It is further ORDERED that the wages currently being garnished from the Defendant's
current wages be terminated.

Sufficient reasons appearing therefore, let service of a copy of this Order, together with the
papers upon which it was granted, by certified mail, upon the Plaintiffs counsel, Eric E. Rothstein,
Esq., Rothstein Law PLLC, 11 Park Place, Suite 2801, New York, NY 10007 on or before the

day of , 2016, be deemed sufficient.

 

Dated: August _, 2016

ENTER,

 

JS.C.
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

BENJAMIN PLAZA, JR.,
Index No. 4417/2011

Plaintiffs,
- against - AFFIRMATION OF
EMERGENCY
MICHAEL HEILBRON,
Defendants.

 

To: Eric E. Rothstein, Esq.

Rothstein Law PLLC

11 Park Place, Suite 2801

New York, NY 10007

I, TASO PARDALIS, hereby affirm under penalty of perjury that the following is true
and correct:

1. I am a member of the Bar of the State of New York and a partner of Pardalis &
Nohavicka LLP and am fully familiar with all matters herein based on personal knowledge and
review of the files maintained in our office.

2. I submit this emergency affirmation in support of the Temporary Restraining
Order and injunctive relief sought herein.

3. The facts and circumstances warranting the granting of a temporary restraining
Order are fully set forth in the annexed affirmation.

4. Michael Heilbron ("Defendant") is, and will continue to be, harmed if the
Benjamin Plaza, Jr. ("Plaintiff") is allowed to continue enforcing the Plaintiff's default judgment
by garnishing the Defendant's current wages and jeopardizing the Defendant's admission into the

New York City Police Academy. Id.

5. Due to an issue with service of the initial pleadings for the instant action,
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

enforcement of the Plaintiff's default judgment would be wholly improper, and would result in
continued harm to the Defendant unless the instant Order to Show Cause is granted and Plaintiff
is ordered to cease any further garnishment of wages and contact with the Defendant's current
employer and future prospective employers.

6. No prior application has been made by the Defendant for the instant relief.

WHEREFORE, Defendant respectfully requests that the Court sign the Order to Show
Cause and for such other and further relief as the Court deems just and proper.

Dated: Astoria, New York

August 29, 2016 PARDALIS & NOH

    

 

TASO PARDALIS

Attorneys for Defendant

35-10 Broadway, Suite 201

Astoria, New York 11106

Tel: 718-777-0400/Fax: 718-777-0599
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

COUNTY OF QUEENS
x
BENJAMIN PLAZA, JR.,
Index No. 4417/2011
Plaintiffs,
- against - AFFIRMATION IN SUPPORT
MICHAEL HEILBRON,
Defendants.
X

TASO PARDALIS, an attorney admitted to practice in the Courts of the State of New
York, affirms the following under penalties of perjury:

1. I am a partner with the firm Pardalis & Nohavicka, LLP, attorneys for Michael
Heilbron (the "Defendant").

2. As such, I am fully familiar with the facts and circumstances set forth herein.

3. The above entitled action was brought as a result of a brief and minor altercation
between the parties that allegedly resulted in the Plaintiff's physical injuries.

4. I submit this Affirmation and the annexed exhibits, which are true copies of
documents as stated, in support of the Defendant's instant Order to Show Cause respectfully
requesting that an Order be entered herein granting the following relief:

A. A stay in the execution of judgment;

B. Vacating the default judgment against the Defendant pursuant to CPLR §
5015(a);

C. A mandatory injunction pursuant to CPLR § 6301, compelling Plaintiff to
cease garnishing the Defendant's current wages;

D. Setting the matter on the calendar for a resolution of the case; and
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

E. Such other and further relief as may be just, proper and equitable
PROCEDURAL HISTORY

5. On March 30, 2009, Benjamin Plaza, Jr. (the "Plaintiff") filed a Summons and
Verified Complaint, which, at the time of filing, had an original index number of 700053/2009.
See EXHIBIT A for a true and accurate copy of Plaintiff's Summons and Complaint.

6. On June 18, 2009, the Plaintiff filed an affidavit of service stating that a copy of
Plaintiff's Summons and Complaint was served upon an alleged coworker of the Defendant on
June 12, 2009 at the Carlyle Hotel located at 52 E. 77th Street, and also mailed to the same
address on June 15, 2009. See, EXHIBIT B for copies of service documents filed by Plaintiff.

7. Additionally, Plaintiff's counsel submitted an affirmation of service signed on
June 17, 2009, indicating that a copy of the Summons and Complaint was mailed by him to the
Defendant's home address, located at 30-18 88th Street, Flushing, NY 11369. Id.

8. On July 20, 2009, Plaintiff filed a Motion for Default Judgment based upon the
Defendant's alleged failure to appear, which was mailed to both Defendant's home address and
the Carlyle Hotel. See EXHIBIT C for a copy of the Default Motion.

9. On November 18, 2009, the Court entered an Order and Judgment, granting the
Plaintiff's Default Judgment Motion and awarding Plaintiff $128,739.96. See EXHIBIT D.

10. According to the Docket, no Notice of Entry was ever filed with the Court. See
EXHIBIT E for a print-out of the docket for Plaza, Jr. v. Heilbron, Index No. 700053/09.

11. On January 12, 2011, the Plaintiff thereafter attempted to file a Motion to Compel
the Plaintiff to respond to an information subpoena in order to execute his default judgment,

however, the Court denied the Motion on February 16, 2011. See EXHIBIT F.
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

12. In the same order, the matter was transferred to a hard file and given the instant
index number. /d.

PERTINENT FACTS

13. Upon information and belief, the Plaintiff is an adult individual residing and/or
doing business within the county of Queens, and subject to the jurisdiction of New York State.

14. At all relevant times, the Defendant is an adult individual residing within the
county of Queens, and subject to the jurisdiction of New York State.

15. From 2006 to 2009, the Defendant was employed as an assistant manager at the
Carlyle Hotel in Manhattan, in charge of hotel staff. See, Defendant's Affidavit at { 3.

16. At no time while employed by the Carlyle Hotel did the Defendant receive or send
any mail or correspondence from the Carlyle Hotel's business address, nor was the Defendant
ever authorized to do so. Jd.

17. Prior to July 2008, the parties were, at one time, high school friends residing in
the same neighborhood. It was not uncommon for Plaintiff to come over to the Defendant's home
and eat dinner with the Defendant's family. See Defendant's Affidavit at § 4.

18. | However, in July 2008, both twenty-three year old Plaintiff and Defendant became
involved in a physical altercation that lasted a matter of minutes, and afterwards, they parted
ways. Id. at 7 5.

19. | Upon information and belief, the Plaintiff at no time immediately after the
altercation appeared to be in any substantial pain nor appeared to be suffering from any

substantial injury. Id.
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

20. Shortly thereafter, a detective contacted the Defendant and requested that he come
to the precinct, where Defendant later learned that the Plaintiff had filed criminal charges against
him for their brief and meaningless tussle. Jd. at 6.

21. Being a young adult with no prior criminal history, and therefore no knowledge of
what else to do, the Defendant heeded the instruction of a public defender that was randomly
assigned to him, and agreed to a misdemeanor charge of assault, five days community service,
and compliance with the issuance of a temporary restraining order. Id. at ] 7.

22. Defendant dutifully completed his community service and stayed as far away from
the Plaintiff as he possibly could, even going as far as to Florida to stay at a family's residence for
brief and sporadic periods of time, and relocating to live at his then-wife's home. Jd. at J 8; see
also, EXHIBIT G for deed showing wife's address and Defendant's Florida Driver's license.

23. However, it was not until recently, while the Defendant was in the process of
applying for the Police Academy, when the Defendant discovered that the Plaintiff was
attempting to garnish his wages in order to enforce a default judgment he had been granted in
2011. See Defendant's Affidavit at 7 9; see also Exhibits A-F.

24. Specifically, upon information and belief, the Plaintiff issued a subpoena upon the
investigator performing the Defendant's background check for the Police Academy in order to
determine where the Defendant is currently employed for the sole purpose of wage garnishment.
See Defendant's Affidavit at 7 10.

25. The Defendant now seeks to vacate the default judgment in order to preserve his

right to his day in court, and to protect his future as a potential New York City police officer.
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

WHEREFORE, it is respectfully requested that Defendant's Order to Show Cause and
request to vacate the Plaintiff's default judgment be granted in its entirety, together with such
other and further relief as this Court deems just, proper and equitable.

Dated: Astoria, New York

August 29, 2016 PARDALIS & NOHAVI

    

By:

 

TASOPARDALIS

Attorneys for Plaintiff
35-10 Broadway — Suite 201
Astoria, New York 11106
T: 718.777.0400
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

BENJAMIN PLAZA, JR.,
Index No. 4417/2011
Plaintiffs,
- against -

MICHAEL HEILBRON,

Defendants.

 

MEMORANDUM OF LAW IN SUPPORT OF
DEFENDANT'S ORDER TO SHOW CAUSE

PARDALIS & NOHAVICKA, LLP
Attorneys for Defendant
35-10 Broadway, Suite 201
Astoria, New York 11106
Tel: 718.777.0400
Fax: 718.777.0599
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

COUNTY OF QUEENS
x
BENJAMIN PLAZA, JR.,
Index No. 4417/2011
Plaintiffs,
- against - MEMORANDUM OF LAW

MICHAEL HEILBRON,

Defendants.

x

Defendant, Michael Heilbron (the "Defendant"), by his attorneys, Pardalis & Nohavicka,
LLP, respectfully submits this Memorandum of Law in support of Defendant's Order to Show Cause,
seeking to vacate the Default Judgment awarded to the Plaintiff, Benjamin Plaza, Jr. (the "Plaintiff").

PRELIMINARY STATEMENT

Defendant is entitled to vacatur of the default judgment issued against him, as service of the
Plaintiff's pleadings was completed improperly, and Defendant will continue to incur damage should
enforcement of the default continue, as the garnishment of his wages caused by the default judgment
has caused substantial financial strain on the Defendant, and has also jeopardized the Defendant's
future employment as a potential New York City Police Officer.

PROCEDURAL HISTORY AND PERTINENT FACTS

The procedural history of this matter, as well as the pertinent facts, are fully set forth in
the Affirmation of Taso Pardalis, affirmed on August 29, 2016, and is incorporated by reference
as if fully set forth herein.

ARGUMENT

I. CPLR §§ 317 & 5015(a) MANDATE VACATUR OF THE DEFAULT JUDGMENT.
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

A party who was not served personally and does not appear may be relieved of a default
judgment and allowed to defend an action "within one year after he obtains knowledge of entry of the
judgment, but in no event more than five years after such entry," upon a showing that no notice of the
summons was received in sufficient time to defend said action, and that the party has a meritorious
defense to the action." CPLR § 317. No other excuse for the default need be shown. See, Gardner v
Another Phyllis's, 216 A.D.2d 620 (3d Dept 1995).

Further statutory authority for vacating a default judgment can also be found in CPLR §
5015(a), which provides in pertinent part as follows:

Rule 5015. Relief from judgment or order

(a) On motion. The court which rendered a judgment or order may
relieve a party from it upon such terms as may be just, on motion of
any interested person with such notice as the court may direct, upon
the ground of:

1. excusable default, if such motion is made within one year after a
service of a copy of the judgment or order with written notice of its
entry upon the moving party, or , if the moving party has entered a

judgment or order, within one year after such entry; or

4. lack of jurisdiction to render the judgment or order

CPLR § 5015(a)(1) & (4).
In addition to the grounds set forth in CPLR § 5015(a), a court may vacate its own judgment
for sufficient reason and in the interests of substantial justice. See, Ladd v. Stevenson, 112 N.Y. 325,
332, 19 N.E. 842 (1889); Woodson v. Mendon Leasing Corp., 100 N.Y.2d 62, 68 (2003) ("[A] court
is vested with the inherent power to "vacate its own judgment for sufficient reason and in the
interests of substantial justice").

A, Excusable Default and Lack of Personal Jurisdiction Based on Improper Service.

10
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

Here, the Defendant was never personally served with any documents relating to the instant
action. See Exhibit B. Instead, the Plaintiff's summons and complaint was served upon an individual
named Jack Sheldon, another employee of the Carlyle Hotel, and two days later, the documents were
mailed to the Carlyle Hotel's business address. Jd. However, at no time did the Defendant know of
any individual named Jack Sheldon employed at the Carlyle Hotel, nor did the Defendant ever
receive any documents from an individual by that name. See Defendant's Affidavit at | 3.
Considering how large the Carlyle Hotel is, and the amount of employees working for the hotel, it is
not unreasonable for the Defendant not to know who Mr. Sheldon was. Defendant was also never
authorized to send or receive personal mail using the Carlyle Hotel's business address, and as such,
he never received nor expected to receive mail at this address. Id.

Lastly, Defendant never received the Summons and Complaint affirmed by Plaintiff's counsel
to have been mailed to the Defendant's home address. See Exhibit B. After the altercation and
imposed criminal charges, Defendant rarely stayed at the address to which the papers were sent, as he
either traveled often to Florida or stayed at his then-wife's home located at 28-11 44th Street, East
Elmhurst, New York. See Defendant's Affidavit at J 8; see also Exhibit G for a deed transfer dated
August 20, 2012 showing the Defendant's residence at the 44th Street address. However, even if the
Defendant had received the pleadings in the mail, such a mailing does not conform to proper service
under CPLR § 308 (Personal Service on an Individual).

The foregoing therefore shows that the Defendant did not receive proper notice of the
summons in a sufficient enough time to defend as required by CPLR § 317. Plaintiff's improper
services also constitutes a lack of personal jurisdiction over the Defendant, and serves as a

reasonable excuse for the Defendant's default under §5015(a).

11
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

B. Meritorious Defense

In assault and battery actions, self-defense is generally held to be a proper defense when the
alleged tortfeasor has a fear of bodily injury from apparent danger. Van Vooren v. Cook, 273 A.D.
88, 75 N.Y.S.2d 362 (4th Dep't 1947). The instant action is based on a brief physical alternation
between two young individuals who were formerly good friends. See, Defendant's Affidavit at ¥ 5.
After the quick altercation, both parted ways. Jd. The Defendant's actions were in response to the
Plaintiff's actions, and at no point did the Defendant ever have any indication that the Plaintiff
suffered any sort of injury, nor are there any medical records provided anywhere on the record.

Even if Plaintiff were significantly injured, the Defendant would still not be barred from
asserting a claim of self-defense because New York courts customarily will not find a defendant
liable on the mere basis that any retaliatory actions resulted in more injury than would have been
necessary to forestall the attack. Dupre v. Maryland Mgmt. Corp., 283 App.Div. 701, 127 N.Y.S.2d
615 (1st Dep't 1954) ("That the blow or blows in retaliation resulted in more serious injury than
might have been sufficient to stall the attack is not the test of use of excessive force."); McCombs v.
Hegarty, 205 Misc. 937, 130 N.Y.S.2d 547 (City Ct., Bronx County, 1954). Therefore, the
Defendant can maintain a meritorious defense to the underlying tort action.

C. Timing of the Instant Motion to Vacate Default Judgment.

No time limit applies to a motion to vacate a default judgment that is void for lack of
Jurisdiction, as the Defendant asserts herein. CPLR § 5015(a)(4); see also, H. v. M., 47 A.D.3d
629, 850 N.Y.S.2d 480 (2d Dep't 2008). Even despite jurisdictional excuses, courts have forgiven
tardiness in making default judgment vacatur motions on many occasions. See, e.g., Girardo v.
99-27 Realty, LLC, 2009, 62 A.D.3d 659, 878 N.Y.S.2d 401 (2d Dep't); Machnick Builders, Ltd.

v. Grand Union Co., 1976, 52 A.D.2d 655, 381 N.Y.S.2d 551 (3d Dep't).

12
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

The courts’ inherent power to relieve parties from default judgments is not subject to the
one-year limitation provided for statutory relief. McMahon v. City of New York, 105 A.D.2d 101,
483 N.Y.S.2d 228 (1st Dept. 1984). The one-year period under 5015(a)(1) is not meant to serve
as statute of limitations, and a showing of justification for tardiness of motion should invoke the
court's inherent discretionary power. Maloney v. McMillan Book Co., 52 Misc.2d 1006, 277
N.Y.S.2d 499 (1967).

As stated above, the Defendant maintains a reasonable excuse for default based on a lack of
personal jurisdiction arising from Plaintiff's improper service on the Defendant. Thus, the instant
motion should not be deemed as untimely. Nevertheless, given the court's inherent powers to accept
the instant motion, and the court's judicial preference for resolving cases on the merits, the existence
of possible meritorious defenses to the Plaintiff's claims, and the absence of any indication that the
Defendant's default in answering the complaint was willful, this Honorable Court should grant the
Defendant's vacatur relief. See, Atkins v Malota, 1 A.D.3d 294 (2003); Child v. Boss Models, Inc., 20

Mise. 3d 129 (2008 NY Slip Op 51407)(App. Term. Ist Dep’t 2008).

Il. ENTITLEMENT TO PRELIMINARY INJUNCTION AND A TEMPORARY
RESTRAINING ORDER.

The decision whether to grant a motion for preliminary relief is committed to the sound
discretion of the trial court. See, James v. Board of Educ., 42 N.Y .2d 357, 363-64; Jiggetts v.
Perales, 202 A.D.2d 341, 342 (1st Dep't 1994). The standard for issuing a temporary restraining
order and a preliminary injunction are the same. Local 1814, Int'l Longshoremen's Ass'n v. N.Y.
Shipping Ass'n, Inc., 965 F.2d 1224, 1228-29 (2d Cir. 1992). In exercising this discretion, the
Court should consider whether the movant has shown: "(1) a likelihood of ultimate success on

the merits; (2) the prospect of irreparable injury if the provisional relief is withheld; and (3) a

13
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

balance of the equities tipping in the moving party's favor." Doe v. Axelrod, 73 N.Y.2d at 750,
536 N.Y.S.2d at 45; accord Aetna Ins. Co. v. Capasso, 75 N.Y .2d 860, 862, 552 N.Y.S.2d 918,
919 (1990); Housing Works, Inc. v. City of New York, 255 A.D.2d 209, 213 (1st Dep't 1998).

The first factor, likelihood of success on the merits, does not require the Plaintiff to prove
with certainty that he would prevail at trial; rather, "[i]t is enough if the moving party makes a
prima facie showing of his right to relief; the actual proving of his case should be left to the full
hearing on the merits. . . ." Tucker v. Toia, 54 A.D.2d 322, 326, 388 N.Y.S.2d 475, 478 (4th
Dep't 1976). As discussed above, the Defendant has a meritorious defense to the underlying tort
action, which is likely to be successful.

Secondly, a preliminary injunction is granted in circumstances where injunctive relief
would prevent the potential dissolution of an existing valuable asset or some comparable
potential irreparable harm. See, e.g., Burmax Co., Inc. v. B&S Indus, Inc., 135 A.D.2d 599, 600
(1987). The existence of factual disputes will not bar the court from granting a preliminary
injunction if one is necessary to maintain the status quo and the party to be enjoined will suffer
no great hardship as the result of its issuance. /d. Here, granting a preliminary injunction would
prevent the significant irreparable harm incurred by the Defendant from the garnishment of his
wages. Conversely, Plaintiff would suffer little hardship, as he waited until years after receiving
his default judgment before enforcing it.

Lastly, the balance of equities overwhelmingly favors granting the Defendant's request for
a preliminary injunction and temporary restraining order, as there is no proof on the record
evidencing that the Plaintiff suffered enough pain or injury to warrant being awarded over
$124,000.00. See Defendant's Affidavit at 5. Thus, as all three prongs required for a preliminary

injunction can be satisfied, the Plaintiff respectfully requests that Plaintiff be enjoined from

14
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

further garnishment of the Defendant's wages.

NO PREVIOUS REQUEST FOR RELIEF

The Defendant has made no other prior request for the relief sought in this application in this

or any other Court.

WHEREFORE, Defendant respectfully requests that an Order be entered herein granting the

following relief:

A.

B.

A stay in the execution of judgment;

Vacating the default judgment against the Defendant pursuant to CPLR §
5015(a);

A mandatory injunction pursuant to CPLR § 6301, compelling Plaintiff to
cease garnishing the Defendant's current wages;

Setting the matter on the calendar for a resolution of the case; and

Such other and further relief as may be just, proper and equitable

Dated: Astoria, New York

August 29, 2016 _
PARDALI! OHAVICKA, LLP

    

 

TASO PARDALIS

Attorneys for Defendant
35-10 Broadway, Suite 201
Astoria, New York 11106
Tel: 718-777-0400

Fax: 718-777-0599

15
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

COUNTY OF QUEENS
x
BENJAMIN PLAZA, JR.,
Index No. 4417/2011
Plaintiffs,
- against -
AFFIDAVIT OF FACTS
MICHAEL HEILBRON,
Defendant.
x
STATE OF NEW YORK )
ss:
COUNTY OF QUEENS

MICHAEL HEILBRON, being duly sworn, deposes and says:

1. Tam the named defendant in the above-captioned matter, and as such, I have personal
knowledge of all facts alleged herein. I make this affidavit in support of the instant Order to Show
Cause requesting that an Order be entered herein, pursuant to CPLR §§317, 5015(a) & 6301.

3. From 2006 to 2009, at the age of twenty-three, I was employed as an assistant
manager in charge of restaurant and cleaning staff at the Carlyle Hotel in Manhattan, working
approximately forty hours per week. At no time while employed by the Carlyle Hotel did I ever
receive or send personal mail using the Hotel's business address, nor was I authorized to do so.!

4. Prior to February 2008, the Plaintiff and I were very good friends who met in high
school and resided in the same general neighborhood. It was not uncommon for the Plaintiff to
come over to my home on occasion for dinner with my family.

5. However, in July 2008, the Plaintiff and I became involved in an altercation that

lasted a matter of minutes. Immediately following the altercation, I did not see, nor do I believe,

 

' My attorneys informed me that Plaintiff served process on a Carlyle Hotel employee named Jack Sheldon. I have no
knowledge of who this person is, I never received any documents from any person with such a name, nor can I
confirm that such person worked at the Carlyle Hotel at the same time that I was employed there.

1
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

that the Plaintiff appeared to be in pain from our fight, nor did he appear to be suffering from any
substantial injury. Afterwards, we parted ways. This was the last time I recall seeing the Plaintiff.

6. A day or so later, a detective contacted me and asked that I go to a precinct, where
I later discovered that Plaintiff had filed criminal charges against me for our brief fight.

7. Being a young adult with no prior criminal history, and therefore no knowledge of
what else to do, I simply heeded the instruction of a public defender that was randomly assigned
to my case, which led me to agree to a misdemeanor charge of assault, five days community
service, and compliance with the issuance of a temporary restraining order.

8. In an effort to put this horrible experience behind me, I completed the community
service and took extra lengths to stay as far away from the Plaintiff as I possibly could,
sometimes going as far as to stay with family in Florida to stay with family. I also temporarily
relocated to live with my wife at the time (we have since divorced) at her home. See, EXHIBIT
G for my Florida Driver's License and a deed document August 20, 2012 showing that I resided
at 28-11 44th Street, East Elmhurst, New York, which is my ex-wife's address.

9. However, it was not until recently, while trying to complete my application for the
NYC Police Academy, when I found out that the Plaintiff was trying to garnish my current wages
in order to enforce a default judgment that had apparently been granted against me in 2011.

10. Specifically, I was told that the Plaintiff's attorney issued a subpoena upon the
investigator performing my background check for the Police Academy in order to determine
where I am currently employed for the sole purpose of garnishing my wages.

11. I have reason to believe that this discovery has more than likely jeopardized my
acceptance into the Police Academy. Therefore, I wish to vacate the default judgment in order to

preserve my right to my day in court, and to protect my future as a potential NYC police officer.
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

WHEREFORE, your deponent respectfully requests that the within motion to vacate the

default judgment be GRANTED in its entirety.

 

Sworn to before me this

at day of f\ous-r , 2016

Notary Public

( ABHLEY SERRANO
NOTARY PUBLIC-STaTE OF NEW YORK
No. 02SE632032)
Qualified in Queens. County
My Commission Expires March 02, 2019
Case 1l-Lo-OQL0990-€SS DOC lo-o FiledlefcQ/lo Entered t2/20/Llo Loi2i'46

Index No.: 4417/2011 16MIS104

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

BENJAMIN PLAZA, JR.,
Plaintiff,
-- against --
MICHAEL HEILBRON,

Defendant,

 

ORDER TO SHOW CAUSE

 

Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the
Courts of New York State, certifies that, upon information and belief and reasonable
inquiry, the contentions contained in the annexed document are not frivolous:

Dated: Astoria, New York
August , 2016

 

TASO PARDALIS

 

PARDALIS & NOHAVICKA, LLP
Attorneys for Defendant
34-03 Broadway, Suite 200
Astoria, New York 11106
Tel: 718.777.0400
Fax: 718.777.0599
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

EXHIBIT A

 
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

BENJAMIN PLAZA, JR., "
Plaintiff,
-against-
MICHAEL HEILBRON,
Defendant.
x

 

To the above named Defendant(s)

Index No.: /2009
Purchased: , 2909

Plaintiffs designate QUEENS
County as the place of trial.

The basis of venue is County
where plaintiff resides

Plaintiffs resides:
19-88 78" Street
East Elmhurst, New York

SUMMONS

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on the Plaintiffs’ Attorney(s) within 20 days after the service of this summons,
exclusive of the day of service (or within 30 days after the service is complete if this summons is
not personally delivered to you within the State of New York); and in case of your failure to
appear or answer, judgment will be taken against you by default for the relief demanded herein.

Dated: New York, New York
March 26, 2009

To: Michael Heilbron
30-18 88" Street
Flushing, New York 11369

C€ flax

 

Eric E. Rothstein, Esq.
Rothstein Law PLLC
Attorneys for Plaintiff

11 Park Place, Suite 1801
New York, New York 10007
(212) 385-8015
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

Notice: The nature of this action is assault

The relief sought is monetary damages

Upon failure to appear, judgment will be taken against you by default with interest from June 29,
2008, and the costs of this action.
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

x
BENJAMIN PLAZA, JR., Index No.: /2009

Plaintiff, VERIFIED COMPLAINT
-against-
MICHAEL HEILBRON,

Defendant.

 

x
Plaintiff, BENJAMIN PLAZA, JR., by his attorneys, ROTHSTEIN LAW PLLC,

respectfully alleges as follows upon information and belief:

l. Plaintiff, BENJAMIN PLAZA, JR., is a resident of the County of Queens, City
and State of New York.

2. Upon information and belief, defendant, MICHAEL HEILBRON, is resident of
the County of Queens, City and State of New York.

3. That on June 29, 2008, in the County of Queens, City and State of New York,
defendant, MICHAEL HEILBRON, assaulted plaintiff, BENJAMIN PLAZA, JR., thereby
causing him to sustain severe and permanent injuries.

5. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was without the
consent of the plaintiff, BENJAMIN PLAZA, JR.

6. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was offensive in
nature.

7. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was intentional.

8. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was with the
intent of cause physical, emotional and/or psychological harm and/or the injury caused to the

plaintiff, BENJAMIN PLAZA, JR.
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

9. That the aforesaid conduct by the defendant, MICHAEL HEILBRON, placed the
plaintiff, BENJAMIN PLAZA, JR. in imminent apprehension of harmful contact.

10. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the willful, wanton, intentional, reckless and/or malicious conduct of
the defendant, MICHAEL HEILBRON and warrants punitive damages.

11. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the conduct of defendant, MICHAEL HEILBRON, and reflects utter
indifference to the safety of others and specifically the safety of plaintiff, BENJAMIN PLAZA,
JR...

12. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, IR, was due to the conduct of defendant, MICHAEL HEILBRON and reflects a
conscious disregard of the safety of others and specifically the safety of de plaintiff, BENJAMIN
PLAZA, JR..

13. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the conduct of defendant, MICHAEL HEILBRON, and reflects a
reckless disregard for human life and safety and specifically the life and safety of plaintiff,
BENJAMIN PLAZA, JR..

14, That as a result of the foregoing, plaintiff, BENJAMIN PLAZA, JR., was
rendered sick, sore, lame and disabled; sustained severe and painful personal injuries; sustained
severe nervous shock, mental anguish and great physical pain; has suffered loss of enjoyment of
life; was prevented from engaging in his usual occupation for a period of time; and since some of
his injuries are of a permanent nature, he will continue to suffer similar damages in the future.

15. By reason of the foregoing, plaintiff, BENJAMIN PLAZA, JR., has been
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

damaged in a sum that exceeds the jurisdictional limits of all lower courts that might otherwise
have jurisdiction herein.
AS AND FOR A SECOND CAUSE OF ACTION

16.‘ Plaintiff, BENJAMIN PLAZA, JR., repeats and realleges each and every
allegation set forth in paragraphs 1 through 15 as though set forth herein at length.

17. That on June 29, 2008, in the County of Queens, City and State of New York,
defendant, MICHAEL HEILBRON, committed battery against plaintiff, BENJAMIN PLAZA,
JR., thereby causing him to sustain severe and permanent injuries.

18. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was without
the consent of the plaintiff, BENJAMIN PLAZA, JR..

19. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was offensive
in nature.

20. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was
intentional.

21. That the aforesaid conduct by defendant, MICHAEL HEILBRON, was with the
intent of cause physical, emotional and/or psychological harm and/or injury to the plaintiff,
BENJAMIN PLAZA, JR..

22. That the aforesaid conduct by defendant, MICHAEL HEILBRON, caused bodily
contact with plaintiff, BENJAMIN PLAZA, JR., that was offensive, and defendant, MICHAEL
HEILBRON, intended to make the contact without plaintiff, BENJAMIN PLAZA, JR.’s consent.

23. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the willful, wanton, intentional, reckless and/or malicious conduct of

the defendant, MICHAEL HEILBRON, warranting punitive damages.
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

24. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the conduct of defendant, MICHAEL HEILBRON, and reflects utter
indifference to the safety of others and specifically the safety of plaintiff, BENJAMIN PLAZA,
JR.

25. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR. was due to the conduct of defendant, MICHAEL HEILBRON, and reflects a
conscious disregard of the safety of others and specifically the safety of plaintiff, BENJAMIN
PLAZA, JR..

26. That the aforesaid occurrence and resulting injuries to plaintiff, BENJAMIN
PLAZA, JR., was due to the conduct of defendant, MICHAEL HEILBRON, and reflects a
reckless disregard for human life and safety and specifically the life and safety of plaintiff,
BENJAMIN PLAZA, JR..

27. That as a result of the foregoing, plaintiff, BENJAMIN PLAZA, JR., was
rendered sick, sore, lame and disabled; sustained severe and painful personal injuries; sustained
severe nervous shock, mental anguish and great physical pain; has suffered loss of enjoyment of
life; was prevented from engaging in his usual occupation for a period of time; and since some of
his injuries are of a permanent nature, he will continue to suffer similar damages in the future.

28. By reason of the foregoing, plaintiff, BENJAMIN PLAZA, JR., has been
damaged in a sum that exceeds the jurisdictional limits of all lower courts that might otherwise
have jurisdiction herein.

WHEREFORE, plaintiff demands judgment against the defendant as follows:

(a) On the First Cause of Action, a monetary sum that exceeds the jurisdictional

limits of all lower courts that might otherwise have jurisdiction herein;
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

(b)

On the Second Cause of Action, a monetary sum that exceeds the jurisdictional

limits of all lower courts that might otherwise have jurisdiction herein;

(c)
(d)

Dated:

The costs and disbursements of this action.

Such other and further relief as this Court deems just and proper.

New York, New York
March 26, 2009

     

Eric E. Rothsteth, Esq.
Rothstein Law PLLC
Attorneys for Plaintiffs

11 Park Place, Suite 1801
New York, New York 10007
(212) 385-8015
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

VERIFICATION
STATE OF NEW YORK _)
COUNTY OF NEW YORK )
BENJAMIN PLAZA, JR., being duly sworn, deposes and say:
I am the plaintiff in the within action. I have read the foregoing Complaint and know the

contents thereof; the same is true to my knowledge, except as to the matters therein stated to be

alleged on information and belief and as to those matters I believe it to be true.

 

BENJAMIN PFAZA, JR.

€ flak

Sworn to before me this

26" of March 2009
ERIC ROTHSTEIN
Motary Peto, fo 7 Mow York
Mo. ‘4h
Qugthad ove fark County

Commissi. : Expires June 15, 2

Void
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

 

 

 

Index No.: /09
SUPRMEME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
BENJAMIN PLAZA, JR,
Plaintiff,
-against-
MICHAEL HEILBRON,
Defendant.
SUMMONS AND COMPLAINT
ROTHSTEIN LAW PLLC
Attorneys for Plaintiffs
11 Park Place, Suite 1801
New York, New York 10007

212-385-8015

 

CERTIFICATION BY ATTORNEY:

The undersigned, an attorney duly admitted to practice in the Courts of the State of New York,
shows:

I certify that, to the best of my knowledge, information and belief formed after an inquiry
reasonable under the circumstance, the presentation of the paper(s) listed above or contention(s)

herein are not frivolous as defined in Sek
€ Ci

Eric E. Rothstein
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

EXHIBIT B

 
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

Form 2 - SUITABLE WITH MILITARY

~.

NI

hoe

ROTHSTEIN LAW PLLC ROTHSTEIN LAW PLLC .
SUPREME COURT QUEENS COUNTY
BENJAMIN PLAZA, JR BT TT TT EE index No. 700053/09
, :
PLAINTIFF Date Filed
-vs -

MICHAEL HEILBRON

Office No.
~onH ee DEFENDANT Court Date.

STATE OF NEW YORK, COUNTY OF NEW YORK :SS:

Samara D. Kane being duly sworn, deposes and says; I am over 19 years of age, not a party to
this action, and reside in the State of New York. That on the 12TH day of JUNE, 2009 12:47PM
at

%CARLYLE HOTEL-STEWARDING DEPT. 52 E. 77TH ST. SERVICE ENTRANCE

NEW YORK NY 10021
I served the SUMMONS AND VERIFIED COMPLAINT,
upon MICHAEL HEILBRON
the DEFENDANT therein named by delivering and leaving a true copy or copies of the
aforementioned documents with JACK SHELDON, CO-WORKER
a person of Suitable age and discretion.

Deponent describes the person served as aforesaid to the best of
deponent's ability at the time and circumstances of the service as follows.:

SEX: MALE COLOR: WHITE HAIR: BLACK
APP.AGE: 25 APP. HT: 6'2 APP. WT: 170
OTHER IDENTIFYING FEATURES

On 06/15/2009 I deposited in the United States mail another true copy of the aforementioned
documents properly enclosed and sealed in a post-paid wrapper addressed to the said
DEFENDANT at the above address. That being

the place of business of the DEFENDANT.

Copy mailed 1st class mail marked personal and confidential not indicating on the outside
thereof by return address or otherwise that said notice is from an attorney or concerns an
action against the person to be served.

COMMENTS:

That at the time of service, as aforesaid, I asked the person spoken to whether the
DEFENDANT was in the military service of the United States Government, or of the State of
New York, and received a negative reply. Upon information and belief based upon the
conversation and observation as aforesaid I aver that the DEFENDANT is not in the military
service, and is not dependent on anyone in the military service of the United States
Government or the State of New York, as that term is defined in statutes of the State of New
York, or of the Federal Soldiers and Sailors Civilian Relief Act.

Sworn to before me this
15TH day of JUNE, 2099

 

SAMSON NEWMAN C

Moe karagaa’ NEW YORK COUNTY Samara D. Kane 1300503
Qualified in NEW YORK COUNTY ABTNA CENTRAL JUDICIAL SERVICES
Commission Expires 11/03/2009 ’

NEW YORK, NY, 10007
Reference No: 3-EER-11800
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

AFFIRMATION OF SERVICE

STATE OF NEW YORK _ )
)ss.:
COUNTY OF NEW YORK )

ERIC E. ROTHSTEIN, an attorney duly admitted to practice law before the
Courts of the State of New York, being duly affirmed pursuant to CPLR § 2106, deposes
and says:

I am not a party to the within action; I am over 18 years of age; I reside in New
York, New York.

On June 17, 2009, I served a copy of the original Summons and Complaint
upon:

Mr. Michael Heilbron
30-18 88" Street
Flushing, New York 11369

at the above address, defendant’s last known residence, by depositing a true copy of
same, enclosed in a postpaid, properly addressed wrapper, in an official depository under
the exclusive care and custody of the United States Post Service within the State of New
York. Said summons and complaint was mailed in an envelope bearing the legend
“personal and confidential" and not indicating on the outside thereof, by return address or
otherwise, that the communication is from an attorney or concerns an action against the
defendant.

Dated: New York, New York

_ Eeflur

Eric E. Rothstein
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

 

 

 

Index No.: 700053 /09
SUPRMEME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
BENJAMIN PLAZA, JR,
Plaintiff,
-against-
MICHAEL HEILBRON,
Defendant.
AFFIDAVIT OF SERVICE
ROTHSTEIN LAW PLLC
Attorneys for Plaintiffs
11 Park Place, Suite 1801
New York, New York 10007

212-385-8015

 

CERTIFICATION BY ATTORNEY:

The undersigned, an attorney duly admitted to practice in the Courts of the State of New York,
shows:

I certify that, to the best of my knowledge, information and belief formed after an inquiry
reasonable under the circumstance, the presentation of the Ppaper(s) listed above or contention(s)
herein are not frivolous as defined in §130-1.1(c).

  

 

Eric E. Rothstein
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

EXHIBIT C

 
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
BENJAMIN PLAZA, JR., ° Index No.: 700053/2009
Plaintiff, NOTICE OF MOTION
-against- No Judge Assigned
MICHAEL HEILBRON,
Defendant.

 

-- X

PLEASE TAKE NOTICE that, upon the affirmation of Eric E. Rothstein, dated July 20,
2009, and upon all the pleadings and proceedings heretofore had herein, the undersigned will
move this Court at the Supreme Court of the Queens, at the Courthouse located at 88-11 Sutphin
Boulevard, Jamaica, New York, in at IAS Part to be determined, on the 12"" day of August, 2009,
at 9:30 o'clock in the forenoon of that day, or as soon thereafter as counsel can be heard for an

order:

1. Granting plaintiff, BENJAMIN PLAZA, JR., a default judgment against
defendant, MICHAEL HEILBRON, pursuant to CPLR 3215(g);

2. Setting this matter down for an Inquest on damages; and

3. For such other and further relief as appears just and proper in the circumstances.

Dated: New York, New York
July 20, 2009

Exic E. Rothstein

Eric E. Rothstein

Rothstein Law PLLC
Attorneys for Plaintiff

11] Park Place, Suite 1801
New York, New York 10007
(212) 385-8015
To:

Case 1-Lo-OQ10590-E€SS DOC lo-o Filed Léic0/1o

Michael Heilbron

30-18 88" Street

Flushing, New York 11369
(home address)

Michael Heilbron

c/o The Carlyle Hotel
Stewarding Department

52 East 77" Street

New York, New York 10021
(work address)

entered La/20/1o 15i2l'40
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
BENJAMINPLAZAJR, , Index No.: 700053/2009
Plaintiff, AFFIRMATION
-against-
MICHAEL HEILBRON,
Defendant.
wane nee n nee n een eee nee e nee -- X

 

 

ERIC E. ROTHSTEIN, an attorney duly admitted to practice in the Courts of the State of
New York, and a member of ROTHSTEIN LAW PLLC, attorneys for plaintiff, BENJAMIN
PLAZA, JR, makes the following statements, upon information and belief, under penalties of
perjury; said statements being based on papers contained in the file maintained by plaintiff's
aforesaid attorneys.

1. Plaintiff seeks a default judgment against defendant, MICHAEL HEILBRON,
pursuant to CPLR 3215(g).

2. This action follows defendant’s assault and battery on plaintiff on or about June
29, 2008. Plaintiff timely commenced this action on March 30, 2009, by filing a summons and
complaint in Supreme Court, Queens County. Plaintiff filed the summons and complaint
electronically via the Court’s ECF program. A copy of the Summons and Complaint is attached
as Exhibit A.

3, On June 12, 2009, within 120 days of commencement of the action, a licensed
process server served defendant, MICHAEL HEILBRON, at his place of employment, The
Carlyle Hotel, by delivering a copy of the summons and complaint to a person of suitable age

and discretion. Thereafter, on June 15, 2009, the process server mailed a copy of the summons
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

and complaint to defendant’s work address. In addition, on June 17, 2009, I mailed a copy of the
summons and complaint to defendant at his home. Finally, on June 18, 2009, I filed the proofs
of service with the Court via the ECF system. The process server’s Affidavit of Service and my
Affirmation of Service are collectively attached as Exhibit B.

4. Defendant’s time to serve an Answer has expired and has not been extended. To
date, defendant has failed to appear in the instant action. The instant application is made within
one year of the default.

5. Plaintiff personally verified the Complaint (Exhibit A) which therefore serves as
an affidavit of the facts constituting the claim and the amount due. CPLR § 3215(f).

6. Plaintiff’s complaint has merit. Specifically, the complaint alleges, inter alia, that
defendant assaulted and battered plaintiff. Jd. Thus, the verified complaint alone is sufficient for
the Court to grant plaintiff a default judgment.

7. However, plaintiff offers additional proof. Specifically, on February 5, 2009,
defendant plead guilty to Assault in the Third Degree (Penal Law § 120.00), a Class A
Misdemeanor, and was sentenced to a Conditional Discharge and five days of community
service. Attached hereto collectively as Exhibit C are the felony complaint, a Certificate of
Disposition, and the transcript from defendant’s plea and sentencing.’

8. Defendant's conviction of Assault in the Third Degree arising out of the same
events as those alleged in this action established his civil liability for damages for assault and
battery and collaterally estopps him from contesting liability herein. Bazazian v. Logatto, 299

A.D.2d 433 (2d Dept. 2002); Costello v. Lupinacci, 253 A.D.2d 478 (2d Dept. 1998).

 

It appears that the Judge misstated the dated during the plea allocution. However, the time and place of the
occurrence that the Judge referred to match those set forth in the felony complaint.
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

9. Accordingly, the Court should award plaintiff a default judgment against
defendant and set this matter down for an Inquest on damages.

10. No prior application for the relief requested herein has been made.

WHEREFORE, plaintiff respectfully requests that the Court issue an order awarding him
a default judgment against defendant, MICHAEL HEILBRON, scheduling an Inquest, and for
such other and further relief as this Court may deem just and proper.

Dated: New York, New York
July 20, 2009

Exic E. Rethstein
Eric E. Rothstein
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

AFFIRMATION OF SERVICE

STATE OF NEW YORK _ )
)ss.:
COUNTY OF NEW YORK )

ERIC E. ROTHSTEIN, an attorney duly admitted to practice law before the Courts of the
State of New York, being duly affirmed pursuant to CPLR § 2106, deposes and says:

I am not a party to the within action; I am over 18 years of age; I reside in New York,
New York.

On July 20, 2009, I served a copy of the original Notice of Motion upon:

Michael Heilbron
30-18 88" Street
Flushing, New York 11369
(home address)

and

Michael Heilbron
c/o The Carlyle Hotel
Stewarding Department
52 East 77" Street
New York, New York 10021
(work address)

at the above address(es) by depositing a true copy of same, enclosed in a postpaid,
properly addressed wrapper, in an official depository under the exclusive care and custody of the
United States Post Service within the State of New York.

Dated: New York, New York
July 20, 2009

Exic E. Reathostein
Eric E. Rothstein
Case 1l-Lo-OQL10990-€SS DOC lo-o FiledlecQ/lo Entered t2/20/Llo 1oi21'460

EXHIBIT D

 
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

th

 

 

 

 

 

"on, . my ” - f o
Index Noa: 706053/90%
Plaintifé,
é r,
Motion Date: 6/19/as3
ae a -
Motion Cal. No. 15
Motion Seq. No.
é an

 

 

and trial on da hall be held on November
a.m. troom 46 of the Courthouse
Sutphin Blvd., N.Y. Plaintiff shalt
Issue no later th ys prior to the date sec

 
  
 

 
 
 

  

ntry and a copy of the
fendant, MICHAEL HETLBRON
prior to the schedule

2

  
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

EXHIBIT E

 
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46
Document List | NYSCEF

NYSCEF - Supreme & Court of Claims (ive System)

8/12/2016

 

 

700053 /2009 - Queens County Supreme Court

Short Caption: BENJAMIN PLAZA JR. vs MICHAEL HEILBRON

Case Type: Tort
Case Status: Pre-RJl
eFiling Status: Waiting for Consent

Assigned Judge:
Narrow By Options

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Document Type: Please select... vy Filed By:
Please select... v.
Motion Number: Please select... vy Filed Date:
thru
Document Number:
Sort By: Doc # vo
To view details, click on the Bec # link
Py Vig
1 Summons + Complaint Processed 03/30/2009
Summons and Complaint Rothstein, E. Confirmation Notice
2 Deleted
3 Deleted
4 Deleted
5 Deleted
6 Deleted
Tf Proof of Service Processed 06/18/2009
Affidavit of Service Rothstein, E. Confirmation Notice
8 NOTICE OF MOTION (Motion# 001) Processed 07/20/2009 Payment Receipt
Default Judgment Rothstein, E. Confirmation Notice
8-1 EXHIBIT(S) (Motion# 001) Processed 07/20/2009
Exhibit Rothstein, E. Confirmation Notice
8-2 EXHIBIT(S) (Motion# 001) Processed 07/20/2009
Exhibit Rothstein, E. Confirmation Notice
8-3 EXHIBIT(S) (Motion# 001) Processed 07/20/2009
Exhibit Rothstein, E. Confirmation Notice
3 RJI -re: Notice of Motion ($95. fee) Processed 07/21/2009 Payment Receipt
RJI Rothstein, E. Confirmation Notice
10 Order Processed 09/01/2009
Court User Confirmation Notice
Li Note of Issue w/ RJI previously paid (Fee Processed 09/01/2009 Payment Receipt

 

required - 30.00)

Note of Issue

a7 Men ee Te ee eek

https://iapps.courts.state.ny.us/nyscef/Docum entList?dockettd=vK9VGGhKy0I7N W U HywgnWA==&display=all&courtType=Queens %20C ounty%20Supreme%. ..

Rothstein, E.

ON ke ee el

Confirmation Notice
8/12/2016
LZ

13

i _
~ wd
t

BT
+

HN
by

BT
Co

https://iapps.courts.state.ny.us/nyscef/DocumentList?docketlId=vKOVGGhKy0I7N WU HywgnWA==&display=all&courtType=Queens%20C ounty%20Supreme%...

Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

rroposea suagment

!

Proposed Judgment

Transcript

Proposed Judgment

JUDGMENT
Judgment entered in the Queens County
Clerk's Office on November 18, 2009

NOTICE OF MOTION (Motion# 002)

EXHIBIT(S) (Motion# 002)

EXHIBIT(S) (Motion# 002)

EXHIBIT(S) (Motion# 002)

ORDER - OTHER
DIRECTING COUNTY CLERK TO CONVERT

ara eR eR Ne

Document List | NYSCEF

Returned ror
Correction
Secured

Returned For
Correction
Secured

Processed

Processed
Secured

Processed

Processed
Secured

Processed
Secured

Processed
Secured

Processed
Secured

Processed

11/16/2009
Court User

11/16/2009
Rothstein, E.

 

11/18/2009
Court User

01/12/2011
Rothstein, E.

01/12/2011
Rothstein, E.

01/12/2011
Rothstein, E.

01/12/2011
Rothstein, E.

 

02/22/2011
Court User

Confirmation Notice

Confirmation Notice

Confirmation Notice

2/2
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

EXHIBIT F

 
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

i tp aed eew ATO et er We te oe wr at ot &

NYSCEF DOC. NO. 18

wen f om oe fe wy te oe J oy

RECEIVED NYSCEF: 02/22/2011

Short Form Order ale

NEW YORK SUPREME COURT - QUEENS COUNTY

Present: Honorable, ALLAN B. WEISS IAS PART 2 , :
Justice 4 oD |

BENJAMIN PLAZA, JR.,

 

Index No: 700053/09
Plaintiff,

Motion Date: 2/16/11

-against-
Motion Cal. No.: 16
MICHAEL HEILBRON,

Motion Seq. No.: 2

Defendants.

 

The following papers numbered 1 to 17-3 read on this motion by
plaintiff for an Order directing the defendant to comply with the
information subpoena served pursuant to CPLR 5224 (3)

PAPERS
NUMBERED

Notice of Motion-Affidavits-Exhibits-Proof of Service.. 17 - 17-3
Answering Affidavits-Exhibits......-.. 0. eres ere eee
Replying Affidavits... 2.2... cee eee eee ees

Upon the foregoing papers it is ordered that this motion is
denied without prejudice.

A judgment was previously entered in the plaintiff's favor,
against the defendant, on November 18, 2009 which remains unpaid.

In aid of collecting the judgment, the plaintiff attempted
to serve the defendant with an information subpoena together with
interrogatories by certified mail return receipt requested. The
certified mailing was returned marked “unclaimed” by the post
office. Plaintiff now moves for an Order directing the defendant
to obey the subpoena.

Although CPLR 5224(a) (3)provides that service of an
information subpoena may be made by registered or certified mail,
return receipt requested, such method of service is merely an
alternative to the general means of service of a subpoena set
forth in CPLR 2303 (see Star Brite Painting, Inc. v. Dubie's Hot
Spot _Inc., 2 Misc.3d 1004[A] [Table] citing Jack Mailman & Leonard

 
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

Flug DDS, PC, v. Belvecchio, 195 Mise.2d 275

[N.Y¥.Sup.App.Term, 2nd Dept 2002]). CPLR 5224(a) also provides
that answers to the information subpoena's interrogatories must
be returned within seven days "after receipt." Inasmuch as the
failure to obey an information subpoena is punishable by a civil
contempt under Judiciary Law § 753 (A) (5) and CPLR 5251 which may
result in the defendant's incarceration, actual receipt of the
subpoena and interrogatories is necessary for compliance
therewith and as a predicate for a finding of contempt (see Jack
Mailman & Leonard Flug DDS, PC, v. Belvecchio, supra;
Metropolitan Life Ins. Co. v. Young, 157 Misc.2d 452 [New York
County Civ. Ct., 1993]).

The plaintiff, in this case, knowing that the defendant did
not receive the mailings which were returned and marked
unclaimed, is required to serve the subpoena in accordance with
CPLR 2303. Plaintiff's claim that he should not be penalized for
the defendant's failure to claim the mailings is unpersuasive.
There is no marking on the mailings by the post office that the
defendant resides at the address provided or that he refused
delivery. Nor has plaintiff submitted any evidence to demonstrate
that the address to which the subpoena was mailed is the
defendant’s residence or that his place of employment could not
be ascertained or that it was even attempted. Inasmuch as the
subpoena has not been received by the defendant, his response is
as not yet due. Accordingly, the plaintiff's motion is denied.

In addition, this action shall no longer proceed by
e-filing. The plaintiff has not submitted proof that the
defendant has consented to the action proceeding by e-filing as
required by 22 NYCRR 202.5-b(b) (2) (i) which permits e-filing only
upon the consent of all parties.

Accordingly and pursuant to the express provisions of
22 NYCRR 202.5-b(b) (2) (iv), the Clerk of the Supreme Court is
directed to, forthwith, convert into hard copy those documents
comprising the case file of this action filed under Index No.
700053/09 which had been received electronically.

Dated: February22,, 2011
DH 44 J

on

se
i

we 2
os
nad
dw
~,
—
co
ome

 
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

EXHIBIT G

 
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

 
Case 1-Lo-OQL10990-€SS DOC lo-o Filedle/cQ/lo Entered t2/20/Llo Loi21'46

Cc 100 SHV . . . oo tein Deed - Individual or Corporation (single sheet)-
Bleue

CONSULT YOUR LAWYER BEFORE SIGNING THIS INSTRUMENT—THIS INSTRUMENT SHOULD BE USED BY LAWYERS ONLY.

 

136
loL THIS INDENTURE, made the 20th day of April in the year 2012,
13 BETWEEN

Michael Heilbron, residing at 28-11 44 Street, East Elmurst, New York 1 1369, Elvira Soto, residing at 30-18 88"
. #:
eet East Elmurst, New York 11369, and Luis Heilbron, residing at 37-Ya Hampton Strec? él fmurst, Mew
fork 11373

party of the first part, and , Elvi Soto, residing at 30-18 88" Street, East Elmurst, New York, 11369,
party of the second part;

WITNESSETH, that the party of the first part, in consideration of Ten Dollars and other valuable consideration
paid by the party of the second part, does hereby remise, release and quitclaim unto the party of the second part, the
heirs or successors and assigns of the party of the second part forever,

. Aan
ALL that certain plot, piece or parcel of land, with the buildings and improvements thereon erected, situate,
lying and being in the see Schedule "A" annexed hereto.

TOGETHER with all right, title and interest, if any, of the party of the first part of, in and to any streets
and roads abutting the above-described premises to the center lines thereof, TOGETHER with the appurtenances and
all the estate and rights of the party of the first part in and to said premises; TO HAVE AND TO
HOLD the premises herein granted unto the party of the second part, the heirs or successors and assigns of the
party of the second part forever.

AND the party of the first part, in compliance with Section 13 of the Lien Law, covenants that the party of
the first part will receive the consideration for this conveyance and will hold the right to receive such con-
sideration as a trust fund to be applied first for the purpose of paying the cost of the improvement and will
apply the same first to the payment of the cost of the improvement before using any part of the total of the same
for any other purpose.

The word “party” shall be construed as if it read “parties” whenever the sense of this indenture so requires,

IN WITNESS WHEREOF, the party of the first part has duly executed this deed the day and year first above
written, .

IN PRESENCE OF:

  

 

    

 

tchael Heilbrog'-‘Party of the first part.

Ekbuiia Safp

Elvira oto ~ Pérty of thd first part.

Ss,
€4

   

  
 
 

 

Herlbron - Purhy OF the Crest pact

 

 

 
